[Cite as State v. Phillips, 2015-Ohio-69.]
                              STATE OF OHIO, MAHONING COUNTY

                                     IN THE COURT OF APPEALS

                                             SEVENTH DISTRICT

STATE OF OHIO,                                     )
                                                   )   CASE NO. 14 MA 34
        PLAINTIFF-APPELLEE,                        )
                                                   )
        - VS -                                     )      OPINION
                                                   )        AND
KEITH PHILLIPS,                                    )   JUDGMENT ENTRY
                                                   )
        DEFENDANT-APPELLANT.                       )

CHARACTER OF PROCEEDINGS:                              Application for Reconsideration
                                                       and Motion to Stay

JUDGMENT:                                              Application and Motion Denied.

APPEARANCES:
For Plaintiff-Appellee:                                Attorney Paul J. Gains
                                                       Prosecuting Attorney
                                                       Attorney Ralph M. Rivera
                                                       Asst. Prosecuting Attorney
                                                       21 W. Boardman Street
                                                       Youngstown, OH 44503

For Defendant-Appellant:                               Keith Phillips, Pro-se
                                                       #581-330
                                                       Marion Correctional Institution
                                                       P.O. Box 57
                                                       Marion, OH 43302

                                                       Attorney Leo P. Ross
                                                       915 S. High Street
                                                       Columbus, OH 43215

JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                       Dated: January 5, 2015
[Cite as State v. Phillips, 2015-Ohio-69.]


PER CURIAM.

        {¶1} Appellant Keith Phillips filed a motion asking this court to stay and
reconsider its November 25, 2014 decision in State v. Phillips, 7th Dist. No. 14 MA 34,
2014-Ohio-5309, which affirmed the trial court's denial of Phillips' motion to vacate his
conviction due to a lack of subject-matter jurisdiction. In so doing, this court construed
the motion as an untimely and meritless post-conviction petition. Phillips at ¶7-20. The
State filed a response opposing reconsideration.
        {¶2} The standard for reviewing an application for reconsideration pursuant to
App.R. 26(A) is whether the application "calls to the attention of the court an obvious error
in its decision, or raises an issue for consideration that was either not considered at all or
was not fully considered by the court when it should have been." Columbus v. Hodge, 37
Ohio App.3d 68, 523 N.E.2d 515 (1987), paragraph one of the syllabus. Similarly, "[a]n
application for reconsideration is not designed for use in instances where a party simply
disagrees with the conclusion reached and the logic used by an appellate court. App.R.
26 provides a mechanism by which a party may prevent miscarriages of justice that could
arise when an appellate court makes an obvious error or renders an unsupportable
decision under the law." State v. Owens, 112 Ohio App.3d 334, 336, 678 N.E.2d 956
(1996).
        {¶3} Phillips asserts that a very recent decision by the Supreme Court of Ohio,
State v. Hoffman, Slip Opinion No. 2014-Ohio-4795 (Nov. 14, 2014), renders our decision
unsupportable under the current state of the law. However, Hoffman is factually and
legally distinguishable from this case.
        {¶4} In Hoffman, the defendant was indicted by a grand jury on aggravated
murder and aggravated robbery charges, based upon evidence obtained as the result of
his arrest pursuant to three preexisting and unrelated misdemeanor warrants. Id. at ¶2-5.
Hoffman moved to suppress the evidence on the grounds that the misdemeanor arrest
warrants were invalid because no probable cause determination had been made before
the warrants were issued, and because the criminal complaints upon which the warrants
were based contained on their face no information that would support a finding of
                                                                                     -2-


probable cause. Id. at ¶5-6. The suppression motion was denied by the trial court, and
following Hoffman's no contest pleas, the suppression decision was affirmed by the Sixth
District. Id. at ¶8-9. The Ohio Supreme Court held the warrants were issued without a
probable cause determination and were therefore invalid, but concluded that the good-
faith exception to exclusionary rule applied to avoid exclusion of evidence in the felony
prosecution, which was obtained as result of execution of the invalid misdemeanor
warrants. Id. at ¶1.
       {¶5} Unlike Hoffman, here there was no evidence seized as a result of the
misdemeanor arrests. Further, Phillips argued in his post-conviction appeal and again on
reconsideration, that because of defects in his misdemeanor arrest warrants, his felony
convictions, obtained following a subsequent grand jury indictment, were invalid. Phillips
at ¶16. This argument is distinct from the one presented in Hoffman and has already
been fully addressed in this court's November 25, 2014 decision, where we concluded
that "because a grand jury's indictment cures any defect in the failure to file a criminal
complaint pursuant to Criminal Rule 3, Phillips' substantive arguments also fail." Id. at
¶17.
       {¶6} In sum, because Phillips has not demonstrated that we failed to address any
issues or committed any obvious errors when issuing our decision in this case, his motion
to stay and application for reconsideration are denied.

DeGenaro, P.J., concurs.
Vukovich, J., concurs.
Waite, J., concurs.